DETAILED ACTION
This is a Final office action on the merits in application number 17/017,380. This action is in response to Applicant’s Amendments and Arguments dated 7/8/2022. Claims 1, 6 and 17-19 were amended and Claim 15 was cancelled and Claim 21 was newly added.  Claims 1-14 and 16-21 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant asserts on pages 8-11 that the newly amended claims overcome the 35 USC 101 rejection. Examiner agrees and withdraws the 35 USC 101 rejection.

Applicant asserts on pages 11-13 that the art of record does not teach the newly amended claims relating to neural networks. Examiner agrees. As discussed in the 35 USC 103 rejection, infra, as necessitated by amendment, Examiner now asserts Stark in view of Agrawal teaches this element. Examiner notes that all references except Barrett were previously disclosed in previous office actions.

Claim Rejections – 35 USC § 112
The rejections under 35 USC 112 are withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 101
The rejection under 35 USC 101 is withdrawn in view of Applicant’s amendments limiting the operation of the machine learning model to a neural network that is trained on the sequence in which expenses are input which causes it to learn temporal dependencies of the expenses. Examiner is interpreting this step as an additional element that integrates the abstract idea into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2021/0398118 to Michael Stark et. al. (Stark) in view of U.S. Patent Publication 2018/0350006 to Shubham Agrawal et. al. (Agrawal)


Regarding Claims 1, 19 and 20:

Stark teaches a system that uses neural network models to analyze employee expense reports. Stark teaches: (Currently Amended) One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, ([0048] “processor” [0049] “medium”)

cause: training, by an expense auditing system, ([0005] “trained”)

a neural network to compute audit risk scores as a function of expense descriptions, ([0006] “The neural network model can be configured to perform character analysis of the receipt data to identify features that indicate a policy violation or a policy conformance”).

receiving, by the expense auditing system, an expense description associated with an employee; ([0005] “receiving receipt data associated with a request associated with a first entity, wherein the receipt data includes tokens extracted from at least one receipt”).

computing, by the expense auditing system using the trainedneural network, a first audit risk score associated with the expense description, ([0066] “prediction and a confidence score”).

 wherein the trained neural network estimates the first audit risk score based at least in part on the memory parameters associated with the one or more cells in the neural network ([0042] “recurrent neural network models”).

comparing, by the expense auditing system, the first audit risk score with an audit trigger comprising one or more conditions that, when satisfied, identifies expense descriptions that are at risk of being audited; ([0082] “extracted token values are compared to the data values”)

determining, by the expense auditing system, that the first audit risk score satisfies the audit trigger; responsive to determining that the first audit risk score satisfies the audit trigger: alerting, by the expense auditing system, the employee that the expense description is at risk of being audited.  ([0083] “audit alert”)

While Stark teaches that data used by the machine learning model includes the time of a transaction (see at least [0061]) and looks for patterns in receipt data that indicate potential expense report audits, Stark does not specifically teach: wherein training the neural network comprises performing adjustments to memory parameters of one or more cells in the neural network that include a memory to learn temporal dependencies based on an order in which feature vectors representing a sequence of expense activity are fed through the neural network; … and at least one learned temporal dependency between the expense description and a previous expense activity associated with the employee. Agrawal teaches a system that uses machine learning that uses patterns related to the time of a transaction to detect fraudulent credit card transactions. Agrawal teaches: ([0069] ““features” of a transaction may include the time of the transaction …In addition, the features of a transaction can be more complex, including a feature indicating the patterns of transactions conducted by a first party or patterns of the other parties involved in a transaction with the first party” and [0072] “Transactions diverging from the standard deviation could be determined to be an instance of abuse or possible abuse. In one aspect of the invention, a rule could be programmed to compare records that deviate and report them as possible abuse. A transaction time combined with an MCC may be used to determine that the transaction is for lunch, and therefore that the transaction should be compared with typical lunch transactions”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the expense report modeling system taught by Stark could be improved by adding the temporal analysis feature taught by Agrawal with a predictable improvement in the accuracy of Stark’s model provided by additional relevant data with no change in the respective systems’ functions.

Regarding Claim 2: 
Stark in view of Agrawal teaches all of the elements of Claims 1, 19 and 20. Stark also teaches: (Original) The one or more media of claim 1, wherein alerting the employee is performed prior to the employee submitting the expense description for reimbursement ([0109] “auditing and notifications can be performed at various times. For instance, the second user may be in process of creating an expense report, … the second user can be notified of the duplicate (and thus invalid) receipt before the expense report is submitted.”). 
 
Regarding Claim 3: 
Stark in view of Agrawal teaches all of the elements of Claims 1, 19 and 20. Stark also teaches: (Original) The one or more media of claim 1, wherein alerting the employee is performed after the employee has submitted the expense for reimbursement.  ([0109] “auditing and notifications can be performed at various times. As another example, the auditing system can perform auditing checks, including duplicate receipt detection, when the expense report is submitted, in response to the expense report submission. … post-processing phase that is at a later time point. For example, expense report submissions can be processed in a batch mode on a nightly basis”). 
 
Regarding Claim 11: 
 Stark in view of Agrawal teaches all of the elements of Claims 1, 19 and 20. Stark also teaches: (Original) The one or more media of claim 1, further storing instructions which, when executed by one or more processors, cause: subsequent to alerting the employee that the expense description is at risk of being audited: receiving, by the expense auditing system, an edited expense description comprising one or more edits of the expense description by the employee; computing, by the expense auditing system, a second audit risk score associated with the edited expense description; comparing, by the expense auditing system, the second audit risk score with the audit trigger; determining, by the expense auditing system, that the second audit risk score does not satisfy the audit trigger.  ([0109] “auditing and notifications can be performed at various times. For instance, the second user may be in process of creating an expense report, … the second user can be notified of the duplicate (and thus invalid) receipt before the expense report is submitted…As another example, the auditing system can perform auditing checks, including duplicate receipt detection, when the expense report is submitted, in response to the expense report submission. … post-processing phase that is at a later time point. For example, expense report submissions can be processed in a batch mode on a nightly basis”). Examiner is interpreting Applicant’s claim as running and re-running the same expense report check which is the obvious effect of a post-submittal editing feature. Further, MPEP 2144.04(VI)(B) “Duplication of Parts” states “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”).
 
Regarding Claim 16: 
Stark in view of Agrawal teaches all of the elements of Claims 1, 19 and 20. Stark also teaches: (Original) The one or more media of claim 1. wherein the first audit risk score is based at least in part on a corporate spending policy.  ([0026] “verifying compliance with entity-defined policies”).


Claims 4, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2021/0398118 to Michael Stark et. al. (Stark) in view of U.S. Patent Publication 2018/0350006 to Shubham Agrawal et. al. (Agrawal) in view of U.S. Patent Publication 2020/0065912 to Michael Bender et. al. (Bender).

Regarding Claim 4: 
 	Stark in view of Agrawal teaches all of the elements of Claims 1, 19 and 20. Stark does not specifically teach: (Original) The one or more media of claim 3, further storing instructions which, when executed by one or more processors, cause: responsive to determining that the first audit risk score satisfies the audit trigger: transitioning the expense description from a submitted state in which the expense description is not editable by the employee to an editing state in which the expense description is editable by the employee. Bender teaches an expense report validation system.  Bender teaches: ([0072] “notice of a pending disapproval and invite additional submissions or revisions in support of approval”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that giving employees a chance to edit their expense reports if they are initially found problematic, as taught by Bender, would predictably improve the system taught by Stark by reducing unnecessary work and potential penalties in the case of inadvertent errors with no change in the respective systems’ functions.

Regarding Claim 10: 
 	Stark in view of Agrawal teaches all of the elements of Claims 1, 19 and 20. Stark does not specifically teach: (Original) The one or more media of claim 1, further storing instructions which, when executed by one or more processors, cause: monitoring, by an expense report generation system, one or more data sources to obtain data corresponding to business-related activity of the employee; generating, by the expense report generation system, the expense description based on the data corresponding to business-related activity of the employee. Bender also teaches: ([0075] “autonomously and automatically audit digital data submissions representing or defining expenses incurred…including by using information gleamed (gleaned?) from data from registered mobile devices”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that automatically gathering expense data from employees’ phones, as taught by Bender, would predictably improve the system taught by Stark by potentially improving the accuracy of expense reports and reducing the time and effort of employees who have to write the expense reports with no change in the respective systems’ functions.

Regarding Claim 12: 
 	Stark in view of Agrawal teaches all of the elements of Claims 1, 19 and 20. Stark does not specifically teach: (Original) The one or more media of claim 1, further storing instructions which, when executed by one or more processors, cause: -4-Application No. 17/017,380 alerting, by the expense auditing system, an auditor other than the employee of the expense description that is at risk of being audited.  Bender also teaches: ([0070] “notifies an auditor”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the alert, as taught by Stark (see at least [0083]) should go to an auditor who is best able to process this information in context, as taught by Bender.

Regarding Claim 13: 
Stark in view of Agrawal teaches all of the elements of Claims 1, 19 and 20. Stark does not specifically teach: (Original) The one or more media of claim 1, further storing instructions which, when executed by one or more processors, cause: responsive to determining that the first audit risk score satisfies the audit trigger: requesting, by the expense auditing system, an explanation of the expense description by the employee.  Bender also teaches: ([0076] “add contextual information on a digital expense bill”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that in the system taught by Stark there might be expenses that might be flagged as not allowed under company policy but with additional context and information provided by the employee might be allowable, as taught by Bender, and the system taught by Stark could be made predictably more flexible if opportunities for comment were made available.

Claims 5-8, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2021/0398118 to Michael Stark et. al. (Stark) in view of U.S. Patent Publication 2018/0350006 to Shubham Agrawal et. al. (Agrawal) in view of U.S. Patent Publication 2016/0358268 to Kunal Verma et. al. (Verma).

Regarding Claim 5: 
 	Stark in view of Agrawal teaches all of the elements of Claims 1, 19 and 20. Stark does not specifically teach: (Original) The one or more media of claim 1, further storing instructions which, when executed by one or more processors, cause: computing, by the expense auditing system, an employee spending score associated with the employee, wherein the first audit risk score is based at least in part on the employee spending score.  Verma teaches a system for detecting anomalies in expense reports. Verma teaches: ([0041] “employee profiling to determine if the employee is a habitual offender…Machine learning can also be used for spend profiling” and [0045] “risk score”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the expense report modeling system taught by Stark could be predictably improved by adding employee profiling, as taught by Verma, to ensure that habitual offenders don’t submit many small fraudulent expenses that alone would not trigger consequences but when viewed as a pattern would reduce the benefit of the doubt.

Regarding Claim 6: 
Stark in view of Agrawal teaches all of the elements of Claims 1, 19 and 20. Stark does not specifically teach: (Currently Amended) The one or more media of claim 5, further storing instructions which, when executed by one or more processors, cause: training the neural network to compute employee spending scores; wherein training the neural network accounts for similarities in employee roles within one or more organizations to compute the employee spending scores.  Verma also teaches: ([0041] “employee roles”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the expense report modeling system taught by Stark could be predictably improved by adding employee profiling, as taught by Verma, to ensure that habitual offenders don’t submit many small fraudulent expenses that alone would not trigger consequences but when viewed as a pattern would reduce the benefit of the doubt.

Regarding Claim 7: 
Stark in view of Agrawal teaches all of the elements of Claims 1, 19 and 20. Stark does not specifically teach:  (Original) The one or more media of claim 5, wherein computing the employee spending scores is further based at least on one or more of: (a) an average time, for the employee, between (a) incurring expenses and (b) preparing expense descriptions; (b) an audit history of the employee; or (c) a comparison of past spending by the employee with an expense policy.  Verma also teaches: ([0041] “based on employee's history”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the expense report modeling system taught by Stark could be predictably improved by adding employee profiling, as taught by Verma, to ensure that habitual offenders don’t submit many small fraudulent expenses that alone would not trigger consequences but when viewed as a pattern would reduce the benefit of the doubt.

Regarding Claim 8: 
 Stark in view of Agrawal teaches all of the elements of Claims 1, 19 and 20. Stark does not specifically teach:  (Original) The one or more media of claim 1, further storing instructions which, when executed by one or more processors, cause: determining, by the expense auditing system, a time period between (a) an expense described in the expense description and (b) receiving the expense description, wherein the first audit risk score is based at least in part on the time period.  Verma also teaches: ([0057] “high risk due to old receipt”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the expense report modeling system taught by Stark could be predictably improved by adding employee profiling, as taught by Verma, to ensure that habitual offenders don’t submit many small fraudulent expenses that alone would not trigger consequences but when viewed as a pattern would reduce the benefit of the doubt.

Regarding Claim 14: 
 	Stark in view of Agrawal teaches all of the elements of Claims 1, 19 and 20. Stark does not specifically teach: (Original) The one or more media of claim 13, further storing instructions which, when executed by one or more processors, cause: generating an expense report comprising the expense description and the explanation of the expense description.  Verma also teaches: ([0048] “a semantic analysis of user-entered justification can be performed”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the expense report modeling system taught by Stark could be predictably improved by adding semantic analysis of user comments, as taught by Verma, due to predictably more accurate results of using additional relevant data.

Regarding Claim 17: 
 	Stark in view of Agrawal teaches all of the elements of Claims 1, 19 and 20. Stark does not specifically teach: (Currently Amended) The one or more media of claim 1, wherein the first audit risk score is based at least in part on a credit limit of a corporate credit card used by the employee.  Verma also teaches: ([0054] “cash to credit ratios”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the expense report modeling system taught by Stark could be predictably improved by adding employee profiling including credit scores, as taught by Verma, because intuitively employees under final duress may have a higher likelihood of submitting fraudulent expense claims and the expense report modeling system taught by Stark could be predictably improved by adding other data related to risk, as taught by Verma, due to predictably more accurate results of using additional relevant data.

Regarding Claim 18: 
Stark in view of Agrawal teaches all of the elements of Claims 1, 19 and 20.  Stark does not specifically teach: (Currently Amended) The one or more media of claim 1, wherein the first audit risk score is based at least in part on a spending policy that is more restrictive than a corporate spending policy. Verma also teaches: ([0054] “Quantitative and/or qualitative features can be measured against other employee cohorts in the enterprise. Example, quantitative features can include calculating Z-scores”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the expense report modeling system taught by Stark could be predictably improved by adding analysis of additional risk factors as taught by Verma, due to predictably more accurate results of using additional relevant data.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2021/0398118 to Michael Stark et. al. (Stark) in view of U.S. Patent Publication 2018/0350006 to Shubham Agrawal et. al. (Agrawal) in view of U.S. Patent Publication 2014/0122146 to Holger Deist et. al. (Deist)

Regarding Claim 9: 
 	Stark in view of Agrawal teaches all of the elements of Claims 1, 19 and 20. Stark does not specifically teach: (Original) The one or more media of claim 1, wherein the expense description is associated with an anticipated or planned expense that has not yet been incurred by the employee.  Deist teaches a system for employees to submit travel receipts. Deist teaches: ([0028] “trip request denied”). While Stark teaches expense report audit alerts and editing capability based on the alerts while the employee is creating the expense report (see at least [(0061]), it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the expense report modeling system taught by Stark could be predictably improved by adding editing capability based on the alerts even earlier in the process when the travel is being planned, as taught by Deist, with the predictable results of preventing problematic travel expenses.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2021/0398118 to Michael Stark et. al. (Stark) in view of U.S. Patent Publication 2018/0350006 to Shubham Agrawal et. al. (Agrawal) in view of U.S. Patent Publication 6,029,144 to John Barrett et. al. (Barrett).

Regarding Claim 21: 
 	Stark in view of Agrawal teaches all of the elements of Claims 1, 19 and 20.  Stark does not specifically teach:  (New) The one or more media of claim 1, wherein training the neural network comprises executing a backpropagation process backward through time to perform the adjustments to the memory parameters, wherein the memory parameters for a cell are adjusted based at least in part on contributions from a previous expense in a sequence of expenses, wherein an output of a cell at a first time serves as input to the cell in a next time in the sequence of expenses. Barrett teaches a compliance to policy detection method and system. Barrett teaches ([Column 14, line 26] “expense history database” and [Column 14, line 33] “multiple backpropagation neural networks”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the machine learning neural network, as taught by Stark, could be a backpropagation process, as taught by Barrett, due to backpropagation being known in the art at the time of Applicant’s effective filing date and use of a known technique to improve similar methods in the same way.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2758.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687